Case 4:19-cv-00507-ALM Document 210 Filed 11/02/20 Page 1 of 7 PageID #: 5196




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

DAMONIE EARL, et al., each individually
and on behalf of all others similarly situated,
                                                  Civil Action No. 4:19-cv-00507
Plaintiffs.

v.

THE BOEING COMPANY,
SOUTHWEST AIRLINES CO.,

Defendants.




                     PLAINTIFFS’ CROSS-MOTION FOR
             EXPEDITED BRIEFING AND OPPOSITION TO BOEING’S
         MOTION FOR A BRIEFING SCHEDULE ON THE ANNEX 13 MOTION
Case 4:19-cv-00507-ALM Document 210 Filed 11/02/20 Page 2 of 7 PageID #: 5197




       Plaintiffs by this cross-motion and opposition to Boeing’s motion for a briefing schedule

(Dkt. No. 209) seek expedited briefing on Plaintiffs’ Motion to Compel Boeing to Produce

Information Withheld Based on Annex 13, filed November 1, 2020 (Dkt. No. 207) (the “Annex

13 Motion”). For the reasons stated below, Boeing’s motion for a protracted briefing schedule

should be denied, and the Court should enter an expedited briefing schedule that will finally resolve

this months-long dispute with Boeing over its purported Annex 13 “privilege” from its discovery

obligations and this Court’s Order Governing Proceedings.

                                         BACKGROUND

       The Annex 13 Motion was not news to Boeing. The issue was first raised with the Court

on June 30, 2020. (Hr’g Tr. 10:22-16:20, June 30, 2020.) Boeing had promised the Court at that

hearing to produce an Annex 13 log (id. at 15:1-22), and the Court gave the parties leave to file a

motion to compel when the dispute had further ripened (id. at 16:10-16). Although Boeing

produced a log only as to two Boeing employees (one current and one former), including Boeing

whistleblower and engineer Curtis Ewbank, 1 Boeing never produced the general Annex 13 log it

had promised the Court—that is, not until last Friday evening, after the Annex 13 Motion was

filed, when it produced a log containing 884 entries with more apparently to come.

       On October 18, 2020, the parties met and conferred urgently ahead of Mr. Ewbank’s

deposition as to Annex 13, and during that meet-and-confer, Plaintiffs repeatedly asked Boeing to



   1
      Boeing produced the Ewbank log the Friday before his October 20, 2020 deposition. The
initial log had only two documents on it pertaining to information withheld based on “Annex 13.”
Minutes before a hearing before the Court on October 19, 2020, Boeing produced an unredacted
version of one of the Annex 13 documents. What was revealed was stunning—the redactions had
nothing at all to do with any NTSB investigation, but were plainly made to obfuscate information
that was harmful to Boeing’s case. That is why, despite numerous requests to send the unredacted
document to the Court, Boeing’s lawyers refused to do so, seeking to moot any dispute as to the
document to avoid any daylight on what they had done.


                                                 2
Case 4:19-cv-00507-ALM Document 210 Filed 11/02/20 Page 3 of 7 PageID #: 5198




provide the NTSB with immediate notice of our dispute, as to avoid delaying a decision on the

matter. Then before the hearing before the Court on the 19th, Boeing was again told by Plaintiffs’

counsel to give the NTSB notice. Then at the hearing itself, Plaintiffs articulated the arguments

they intended to make about Annex 13, including that the NTSB had exceeded its statutory

authority. The Court noted that Plaintiffs could call the Court to expedite the briefing on the Annex

13 matter. And yet again, on October 20, Boeing was told via e-mail to immediately provide the

NTSB notice of this dispute. Boeing knew full well that briefing was coming and that Plaintiffs

were seeking to expedite that briefing. Boeing has had ample time to seek input from the NTSB

about the dispute.

        The evening after the filing of the Annex 13 Motion, Boeing demanded a Saturday meet-

and-confer ahead of some supposed weekend filing it was planning with the Court. Plaintiffs

advised Boeing that they could not meet and confer on short notice over the weekend but could

meet and confer with them on Monday morning. Boeing then stated that it planned to call the Court

at 8:15 am on Monday with or without Plaintiffs to request that the Court enter an immediate

briefing schedule. Plaintiffs objected to any ex parte call with the Court on a disputed matter, but

agreed to meet and confer at 9:00 am, 45 minutes later than what Boeing wanted. Apparently

unsatisfied with an even 45-minute delay in requesting a briefing schedule on a Motion that

presently has nothing due to be filed for quite some time, Boeing filed a “Notice” with the Court,

apparently to tell the Court about the planned meet and confer at 9:00 am on Monday. (Dkt. No.

208.)

        Plaintiffs’ first objection to Boeing’s withholding information based on Annex 13 was

made on June 3, 2020. Boeing apparently only notified the NTSB of Plaintiffs’ Annex 13

arguments on or around October 19—a fact that was not disclosed until the parties met and




                                                 3
Case 4:19-cv-00507-ALM Document 210 Filed 11/02/20 Page 4 of 7 PageID #: 5199




conferred at 9 am on November 2nd. Boeing has not offered any evidence that the NTSB wishes

to take a position about the issues in this case, and it is increasingly clear that Boeing is planning

on using the specter of the NTSB’s involvement as some sort of delay tactic. Accordingly,

Plaintiffs filed a redacted version of the Annex 13 Motion and sent a public copy to the general

counsel of the NTSB. (Ex. A (Letter to K. Silbaugh (NTSB), dated Nov. 1, 2020).)

                                           ARGUMENT

       As an initial matter, Boeing has indicated that it will request a protracted briefing schedule

to give the NTSB the chance to consider the “equities” of its position. (Dkt. No. 208.) Boeing has

known about this dispute for five months, but waited until on or around October 19 to notify the

NTSB—a fact that Plaintiffs only learned during the 9 am meet and confer on November 2nd. But

more importantly, Boeing cannot demonstrate a need for protracted briefing because there is no

indication that the NTSB, despite knowing about these issues for at least two weeks, has expressed

any interest in seeking to intervene. Boeing cannot now use the NTSB as a reason to delay briefing.

At present, the NTSB is not a party to this case, and Boeing has not even made a prima facie

showing that the NTSB has instructed it not to produce documents pursuant to the Order Governing

Proceedings. Moreover, regardless of whether the NTSB wishes to weigh in, there is no reason

why Boeing cannot promptly put forward its own views on what it claims is its own private

privilege.

       In addition, the dispute is coextensive with some of the other discovery disputes pending

before the Court, including the dispute with Boeing concerning its unilateral decision not to

produce documents after the Ethiopian Airlines crash and the grounding of the MAX 8 by the FAA

days later. The picture that emerges is one of obstruction. Boeing will not produce anything after

the grounding of the MAX 8 and is now objecting—based on a privilege that neither the NTSB




                                                  4
Case 4:19-cv-00507-ALM Document 210 Filed 11/02/20 Page 5 of 7 PageID #: 5200




nor Congress appears to have ever sanctioned—that it cannot produce information about the

Ethiopian or Lion Air crashes, even pursuant to a Court order.

        Resolving the date cutoff issue without overruling Boeing’s unsubstantiated “privilege”

will potentially leave the parties in stasis for months more—most likely, the outcome Boeing wants

here. Indeed, the parties have been at a standstill since even before the outstanding discovery

motions have been pending. Neither Boeing nor Southwest has produced a single witness for

deposition—many of which were noticed several months ago—since before the date cutoff issue

was raised with the Court. Indeed, Boeing has not produced a party witness since August 31, 2020,

and Southwest has not produced a fact witness for deposition since August 21st and a 30(b)(6)

witness since September 9th. Boeing should not be allowed to further delay this case endlessly, or

to run out the clock on fact discovery until Plaintiffs file their class certification motion at the end

of this year.

        Finally, Boeing has not identified any reason why it cannot write an opposition to a 15-

page brief that addresses straightforward questions of administrative law in one week. The NTSB

has not even hinted at intervention, and at present, there appears to be no evidence that the NTSB

will do so—let alone that the NTSB even supports Boeing’s position in this litigation.

                                           CONCLUSION

        Plaintiffs’ cross-motion for expedited briefing on the Annex 13 issues should be granted,

and Boeing’s motion for protracted briefing should be denied. The Court should enter the

following deadlines: (1) Defendants’ response brief in opposition to Plaintiffs’ Annex 13 motion

(Dkt. No. 203) to be filed on or before Monday, November 9; (2) Plaintiffs’ reply brief to be filed

on or before Friday, November 13; and (3) any sur-reply to be filed on or before by Tuesday,

November 17.




                                                   5
Case 4:19-cv-00507-ALM Document 210 Filed 11/02/20 Page 6 of 7 PageID #: 5201




November 2, 2020                      Respectfully submitted,

                                      /s/ Yavar Bathaee
                                      Yavar Bathaee (NY 4703443) (Lead Counsel)
                                      yavar@bathaeedunne.com
                                      Brian J. Dunne (CA 275689)
                                      bdunne@bathaeedunne.com
                                      Edward M. Grauman (TX 24081931)
                                      egrauman@bathaeedunne.com
                                      Andrew Wolinsky (NY 4892196)
                                      awolinsky@bathaeedunne.com
                                      BATHAEE DUNNE LLP
                                      445 Park Ave., 9th Floor
                                      New York, NY 10022
                                      Tel: (332) 205-7668

                                      Attorneys for Plaintiffs




 Elizabeth L. DeRieux (TX 05770585)   John Jeffrey Eichmann (CA 227472)
 ederieux@capshawlaw.com              jeff@dovel.com
 S. Calvin Capshaw (TX 03783900)      Gregory S. Dovel (CA 135387)
 ccapshaw@capshawlaw.com              greg@dovel.com
 CAPSHAW DERIEUX LLP                  Simon Franzini (CA 287631)
 114 E. Commerce                      simon@dovel.com
 Gladewater, Texas 75647              Julien A. Adams (CA 156135)
 Telephone: (903) 236-9800            julien@dovel.com
 Facsimile: (903) 236-8787            Jonas Jacobson (CA 269912)
                                      jonas@dovel.com
 Attorneys for Plaintiffs             Christin Cho (CA 238173)
                                      christin@dovel.com
                                      Rick Lyon (CA 229288)
                                      rick@dovel.com
                                      DOVEL & LUNER, LLP
                                      201 Santa Monica Blvd., Suite 600
                                      Santa Monica, CA 90401
                                      Telephone: 310-656-7066

                                      Attorneys for Plaintiffs




                                      6
Case 4:19-cv-00507-ALM Document 210 Filed 11/02/20 Page 7 of 7 PageID #: 5202




                             CERTIFICATE OF CONFERENCE

       I certify that I met and conferred with counsel for Defendants, including Clyde Seibman,

Jeremy Byrum, and James Leito, in compliance with the meet and confer requirement in Local

Rule CV-7(h), via teleconference on November 2, 2020. Counsel were unable to conclusively

resolve any of the issues in this motion, leaving the issues raised herein open for the Court to

resolve.

                                                      /s/ Yavar Bathaee
                                                      Yavar Bathaee

                                 CERTIFICATE OF SERVICE

       I certify that on November 2, 2020, a true and correct copy of the above was served via

email through the Eastern District of Texas’s CM/ECF system.

                                                      /s/ Yavar Bathaee
                                                      Yavar Bathaee




                                                 7
